UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6933



ISMAIL MUHAMMAD, a/k/a Wayne Anthony Garrett,

                                              Plaintiff - Appellant,

          versus


W. ALVIN HUDSON, Sheriff, Roanoke City Jail;
M. MCMILLAN, Major; D. A. BLEVINS, Captain; R.
D. ADKINS, Lieutenant; SERGEANT RATLIFF; SER-
GEANT HULL; SERGEANT STUART; LEO B. WATKINS,
Sergeant; TRAVIS CURTIS, Deputy; JAMES TROUT,
Deputy; THE CITY OF ROANOKE, VIRGINIA,

                                             Defendants - Appellees,

          and


CORRECTIONAL MEDICAL SERVICES; CATHY WILLIAMS;
KAREN MILLER, M.D.; CHUCK JENNINGS,

                                                          Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-95-1231-R)


Submitted:   November 19, 1998            Decided:   December 2, 1998


Before HAMILTON and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Ismail Muhammad, Appellant Pro Se. Robert F. Rider, RIDER, THOMAS,
CLEAVELAND, FERRIS & EAKIN, Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Ismail Muhammad appeals the district court’s order denying his

motion for a new trial, Fed. R. Civ. P. 59. Our review of the rec-

ord and the district court’s opinion discloses no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Muhammad v. Hudson, No. CA-95-1231-R (W.D. Va. June 5, 1998). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                 2